Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 January 2021. Claims 1, 8, and 15 are amended. Claims 1, 3-8, 10-15, and 17-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 USC § 101
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1, 8, and 15 recite:
receiving a patient presentation profile indicating symptoms of a patient and an initial list of medical actions of a set of current courses of action issued by a medical professional for the patient;
receiving information from a domain knowledge, historical data relating to medical and non-medical data collected from a plurality of patients including the patient, and feedback data of an outcome of the set of current or future courses of action in alternative patients having the symptoms;
generating an initial list of one or more useful medical actions according to the information from the domain knowledge, the historical data, and the feedback data;
generating an optimized list of the one or more useful medical actions, with evidence in support thereof, that positively impact a health state of the patient according to an analyzation of the information from the domain knowledge, the historical data, the feedback data, and the respective treatments of those of the plurality of patients having the most similar symptoms to the patient,
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms.
Therefore, the claims as a whole is directed to “recommending medical actions to patients based on evidence,” which is an abstract idea because it is a method of organizing human activity managing personal behavior or relationships or interactions between people. “Recommending medical actions to patients based on evidence” is considered to be is a method of organizing human activity because it is the most basic interaction that takes place between doctors and patients.
This judicial exception is not integrated into a practical application. In particular, claims 1, 8, and 15 recites the following additional element:
training a machine learning model, in a machine learning operation, using the initial list of one or more useful medical actions, the information from the domain knowledge, the historical data, and the feedback data as input, wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm; and determining those of the plurality of patients in the plurality of clusters having most similar symptoms to the patient, and identifying respective treatments thereof, and
wherein the one or more useful medical actions are each associated with a confidence score such that the optimized list includes reordered ones of the one or more useful medical actions on the initial list in addition to new courses of action not present on the initial list based on the confidence score as output from the trained machine learning model.
Additionally, claim 1 recites:
a processor.
And claim 8 recites:
one or more computers with executable instructions.
And claim 15 recites:
a non-transitory computer-readable storage medium.
The additional element of using a k-means clustering algorithm generally links the use of the judicial exception to a particular technological environment or field of use, specifically the use  wherein the one or more useful medical actions are each associated with a confidence score generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The additional elements of training a machine learning model, a processor, one or more computers with executable instructions, and a non-transitory computer-readable storage medium amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 8, and 15 directed to an abstract idea.
Claims 1, 4, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a k-means clustering algorithm generally links the use of the judicial exception to a particular technological environment or field of use, specifically the use of a k-means clustering algorithm to sort data (see MPEP 2106.05(h)). The additional element of wherein the one or more useful medical actions are each associated with a confidence score generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Similarly, the additional elements of training a machine learning model, a processor, one or more computers with executable instructions, and a non-transitory computer-readable storage medium amounts to adding the words “apply it” (or an equivalent) with the judicial exception, claims 1, 8, and 15 are ineligible.
Dependent claims 4, 11, and 18 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claims 3 and 5-7 further recite additional elements. These elements are: 
Claim 3: refining the initial list of the one or more useful medical actions according to the feedback data collected from a machine learning operation, a domain knowledge expert, or a combination thereof;
Claim 5: ranking the one or more useful medical actions according to a scoring criteria, the domain knowledge, the historical data, a set of rules, previously recommended medical actions, or a combination thereof;
Claim 6: assigning the confidence score to the one or more useful medical actions indicating an effectiveness and safety upon the health state of the patient; and 
Claim 7: initializing a machine learning mechanism to learn, approve, reject, rank, or recommend the one or more useful medical actions and the evidence, wherein the evidence includes a set of similar cases from the plurality of patients, domain experts, the domain knowledge, the historical data, or a combination thereof.
These additional elements fail to integrate the abstract idea into a practical application. Each of these additional elements in these dependent claims are merely instructions to implement the abstract idea on a computer (see MPEP 2106.05(f)). Similarly, these additional elements fail to amount to significantly more than the judicial exception because they amount to mere 
Claims 10, 12-14, 17, and 19-20 are parallel in nature to claims 3 and 5-7. Accordingly claims 10, 12-14, 17, and 19-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramarajan (U.S. 2012/0016690) in view of Lakshminarayan (U.S. 2015/0025908), and further in view of Schmidt (U.S. 2018/0322953).

Regarding claim 1, Ramarajan discloses a method for intelligent recommendation of useful medical actions by a processor, comprising:
receiving a patient presentation profile indicating symptoms of a patient and an initial list of medical actions of a set of current courses of action issued by a medical professional for the patient (See Ramarajan [0023] the system is used for aiding a patient or a caregiver in making a medical decision (i.e. choosing between multiple potential treatment options), the system accepts information about the patient and the patient’s medical condition; [0032] and [0040] the system may collect plans of care as made available to the patient);
receiving information from a domain knowledge (See Ramarajan [0023] the system can query scientific literature to determine potential efficacy of treatments (i.e. domain knowledge)), historical data relating to medical and non-medical data collected from a plurality of patients including the patient (See Ramarajan [0032] to [0039] the system collects historical medical data from the patient; [0042] system determines functional data on the patient, such as ADL scores (non-medical data)), and feedback data of an outcome of the set of current or future courses of action in alternative patients having the symptoms (See Ramarajan [0024] refine system for recommending based on past outcomes of other patients that use the system for similar treatments); [0158]-[0160] the system can use its outcome database to compare similar patient’s treatments);
generating an initial list of one or more useful medical actions according to the information from the domain knowledge, the historical data, and the feedback data (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical information into a query of a treatment database. The treatment database may be formed by past treatment experience, experts, clinical guidelines, or study data.);
training a machine learning model, in a machine learning operation, using the initial list of one or more useful medical actions, the information from the domain knowledge, the historical data, and the feedback data as input, wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters … (See Ramarajan [0158]-[0180] system compares, using machine learning, the current patient to past patients by considering clusters of patients with similar disease, weight, geography, gender, and ethnicity. Therefore, the past patients have necessarily been clustered by those traits. This includes the training of a machine learning algorithm.);
determining those of the plurality of patients in the plurality of clusters having most similar symptoms to the patient, and identifying respective treatments thereof (See Ramarajan [0158]-[0180] system compares the current patient to past patients by considering clusters of patients with similar disease, weight, geography, gender, and ethnicity), and
generating an optimized list of the one or more useful medical actions, with evidence in support thereof, that positively impact a health state of the patient according to an analyzation of the information from the domain knowledge, the historical data, the feedback data, and the respective treatments of those of the plurality of patients having the most similar symptoms to the patient (See Ramarajan [0181] the system generates the various scores and combines them into an optimized list of treatment recommendations based on the aggregation of those scores; This ranked list includes at least the initial treatment recommendations, because those initial treatment , wherein the one or more useful medical actions are each associated with a confidence score such that the optimized list includes reordered ones of the one or more useful medical actions on the initial list in addition to new courses of action not present on the initial list based on the confidence score as output from the trained machine learning model (See Ramarajan [0055] treatment options generated “based on an understanding of the patient's problem in their terms, their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts.” [0032] and [0040] the patients understanding of their problem and their medical information collected (in [0032]) is an “initial list of medical actions”, and includes “plans of care as made available to the patient” (in [0040]). The options generated for the system also include “their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts” which are listed as other items besides the patient’s initial information. Therefore, the items on the final list, with the confidence scores, can include medical actions not on the “initial list of medical actions”.).
Ramarajan does not disclose:
wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (as discussed above, Ramarajan discloses the use of the 
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms.
Lakshminarayan teaches a method comprising:
wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (See Lakshminarayan [0030]-[0031] k-means clustering algorithm can be used to generate the clusters);
The method of Lakshminarayan is applicable to the method of Ramarajan as they both share characteristics and capabilities, namely, they are directed to storing and accessing patient medical records. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramarajan to include the use of a k-means clustering algorithm as taught by Lakshminarayan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramarajan in order to perform analytics on the vast amount of data stored in the EMR database (See Lakshminarayan [0018]).
Schmidt teaches a method comprising:
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms (See Schmidt [0123] as part of the derivation of further diagnostic tests, the system can determine which examination procedures (i.e. useful medical actions) can be rendered unnecessary. The system is considering different diagnostic tests based on the patients symptoms (see [0003] the system is for patients with health anomalies visiting doctors. This is based on patient symptoms). Therefore, the system prioritizes evaluations that have not been rendered unnecessary.).
The system of Schmidt is applicable to the disclosure of Ramarajan as they both share characteristics and capabilities, namely, they are directed to recommending medical actions (treatments, tests, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramarajan to include the determining that some actions are rendered unnecessary as taught by Schmidt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramarajan in order to avoid unnecessary examination procedures (see Schmidt [0123]).

Regarding claim 3, Ramarajan in view of Lakshminarayan and Schmidt discloses the method of claim 1 as discussed above. Ramarajan discloses a method further including:
refining the initial list of the one or more useful medical actions according to the feedback data collected from the machine learning operation, a domain knowledge expert, or a combination thereof (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical information into a query of a treatment database. The treatment database may be formed by past treatment experience, experts, clinical guidelines, or study data.).

Regarding claim 4, Ramarajan in view of Lakshminarayan and Schmidt discloses the method of claim 1 as discussed above. Ramarajan further discloses a method, including:
suggesting the one or more useful medical actions as an alternative to one or more useful medical actions provided by a domain knowledge expert for the patient; or enhancing an alternative medical action provided by the domain knowledge expert for the patient using the one or more useful medical actions, with the evidence in support thereof (See Ramarajan [0193] the report of the system includes alternative expert opinions with scores based on evidence from the literature).

Regarding claim 5, Ramarajan in view of Lakshminarayan and Schmidt discloses the method of claim 1 as discussed above. Ramarajan discloses a method further including:
ranking the one or more useful medical actions according to a scoring criteria, the domain knowledge, the historical data, a set of rules, previously recommended medical actions, or a combination thereof (See Ramarajan [0181] the treatment recommendations receive scores and are ranked based on those scores).

Regarding claim 6, Ramarajan in view of Lakshminarayan and Schmidt discloses the method of claim 1 as discussed above. Ramarajan discloses a method further including:
assigning the confidence score to the one or more useful medical actions indicating an effectiveness and safety upon the health state of the patient (See Ramarajan [0176] the confidence score can be weighted differently based on the effectiveness of the treatment).

Regarding claim 7, Ramarajan in view of Lakshminarayan and Schmidt discloses the method of claim 1 as discussed above. Ramarajan discloses a method further including:
initializing the machine learning operation to learn, approve, reject, rank, or recommend the one or more useful medical actions and the evidence (See Ramarajan [0180] the system can use machine learning to reduce complex problems into limited discrete options, based on at least the evidence),
wherein the evidence includes a set of similar cases from the plurality of patients, domain experts, the domain knowledge, the historical data, or a combination thereof (See Ramarajan [0180] the evidence used by the machine learning module include at least domain experts or the studies/standardized quality metrics).

Regarding claim 8, Ramarajan discloses a system for intelligent recommendation of useful medical actions, comprising:
one or more computers with executable instructions (See Ramarajan [0194] to [0196] system can be on a computer with computer executable logic) that when executed cause the system to:
receive a patient presentation profile indicating symptoms of a patient and an initial list of medical actions of a set of current courses of action issued by a medical professional for the patient (See Ramarajan [0023] the system is used for aiding a patient or a caregiver in making a medical decision (i.e. choosing between multiple potential treatment options), the system accepts information about the patient and the patient’s medical condition; [0032] and [0040] the system may collect plans of care as made available to the patient);
receive information from a domain knowledge (See Ramarajan [0023] the system can query scientific literature to determine potential efficacy of treatments (i.e. domain knowledge)), historical data relating to medical and non-medical data collected from a plurality of patients including the patient (See Ramarajan [0032] to [0039] the system collects historical medical data from the patient; [0042] system determines functional data on the patient, such as ADL scores (non-medical data);, and feedback data of an outcome of the set of current or future courses of action in alternative patients having the symptoms (See Ramarajan [0024] refine system for recommending based on past outcomes of other patients that use the system for similar treatments); [0158]-[0160] the system can use its outcome database to compare similar patient’s treatments);
generate an initial list of one or more useful medical actions according to the information from the domain knowledge, the historical data, and the feedback data (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical information into a query of a treatment database. The treatment database may be formed by past treatment experience, experts, clinical guidelines, or study data.);
train a machine learning model, in a machine learning operation, using the initial list of one or more useful medical actions, the information from the domain knowledge, the historical data, and the feedback data as input, wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters … ((See Ramarajan [0158]-[0180] system compares the current patient to past patients by considering clusters of patients with similar disease, weight, geography, gender, and ethnicity. Therefore, the past patients have necessarily been clustered by those traits. This includes the training of a machine learning algorithm.);
determine those of the plurality of patients in the plurality of clusters having most similar symptoms to the patient, and identifying respective treatments thereof (See Ramarajan [0158]-[0180] system compares the current patient to past patients by considering clusters of patients with similar disease, weight, geography, gender, and ethnicity), and
generating an optimized list of the one or more useful medical actions, with evidence in support thereof, that positively impact a health state of the patient according to an analyzation of the information from the domain knowledge, the historical data, the feedback data, and the respective treatments of those of the plurality of patients having the most similar symptoms to the patient (See Ramarajan [0181] the system generates the various scores and combines them into an optimized list of treatment recommendations based on the aggregation of those scores; This ranked list includes at least the initial treatment recommendations, because those initial treatment recommendations were the ones being ranked by the outcome database, the study database, and the experts.), wherein the one or more useful medical actions are each associated with a confidence score such that the optimized list includes reordered ones of the one or more useful medical actions on the initial list in addition to new courses of action not present on the initial list based on the confidence score as output from the trained machine learning model (See Ramarajan [0055] treatment options generated “based on an understanding of the patient's problem in their terms, their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts.” [0032] and [0040] The patients understanding of their problem and their medical information collected (in [0032]) is an “initial list of medical actions”, and includes “plans of care as made available to the patient” (in [0040]). The options generated for the system also include “their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts” which are listed as other items besides the patient’s initial information. .
Ramarajan does not disclose a system comprising:
wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (as discussed above, Ramarajan discloses the use of the clusters of patients, but it does not specifically disclose the use of k-means clustering to do so.); and
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms.
Lakshminarayan teaches a method comprising:
partition the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (See Lakshminarayan [0030]-[0031] k-means clustering algorithm can be used to generate the clusters);
The system of Lakshminarayan is applicable to the system of Ramarajan as they both share characteristics and capabilities, namely, they are directed to storing and accessing patient medical records. It would have been obvious to one of ordinary skill in the art before the 
Schmidt teaches a method comprising:
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms (See Schmidt [0123] as part of the derivation of further diagnostic tests, the system can determine which examination procedures (i.e. useful medical actions) can be rendered unnecessary. The system is considering different diagnostic tests based on the patients symptoms (see [0003] the system is for patients with health anomalies visiting doctors. This is based on patient symptoms). Therefore, the system prioritizes evaluations that have not been rendered unnecessary.).
The system of Schmidt is applicable to the disclosure of Ramarajan as they both share characteristics and capabilities, namely, they are directed to recommending medical actions (treatments, tests, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramarajan to include 

Regarding claim 10, Ramarajan in view of Lakshminarayan and Schmidt discloses the system of claim 8 as discussed above. Ramarajan further disclose a system wherein:
pursuant to recommending one or more useful medical actions, the executable instructions further refine the initial list of the one or more useful medical actions according to the feedback data collected from the machine learning operation, a domain knowledge expert, or a combination thereof (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical information into a query of a treatment database. The treatment database may be formed by past treatment experience, experts, clinical guidelines, or study data.).

Regarding claim 11, Ramarajan in view of Lakshminarayan and Schmidt discloses the system of claim 8 as discussed above. Ramarajan further discloses a system wherein the executable instructions:
suggest the one or more useful medical actions as an alternative to one or more useful medical actions provided by a domain knowledge expert for the patient; or enhance an alternative medical action provided by the domain knowledge expert for the patient using the one or more useful medical actions, with the evidence in support thereof (See 

Regarding claim 12, Ramarajan in view of Lakshminarayan and Schmidt discloses the system of claim 8 as discussed above. Ramarajan further disclose a system wherein:
the executable instructions further rank the one or more useful medical actions according to a scoring criteria, the domain knowledge, the historical data, a set of rules, previously recommended medical actions, or a combination thereof (See Ramarajan [0181] the treatment recommendations receive scores and are ranked based on those scores).

Regarding claim 13, Ramarajan in view of Lakshminarayan and Schmidt discloses the system of claim 8 as discussed above. Ramarajan further disclose a system wherein:
the executable instructions further assign the confidence score to the one or more useful medical actions indicating an effectiveness and safety upon the health state of the patient (See Ramarajan [0176] the confidence score can be weighted differently based on the effectiveness of the treatment).

Regarding claim 14, Ramarajan in view of Lakshminarayan and Schmidt discloses the system of claim 8 as discussed above. Ramarajan further disclose a system wherein:
the executable instructions further initialize the machine learning operation to learn, approve, reject, rank, or recommend the one or more useful medical actions and the evidence (See Ramarajan [0180] the system can use machine learning to reduce complex problems into limited discrete options, based on at least the evidence),
wherein the evidence includes a set of similar cases from the plurality of patients, domain experts, the domain knowledge, the historical data, or a combination thereof (See Ramarajan [0180] the evidence used by the machine learning module include at least domain experts or the studies/standardized quality metrics).

Regarding claim 15, Ramarajan discloses a computer program product for intelligent recommendation of useful medical actions by a processor, the computer program product comprising:
a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer- readable program code portions comprising (See Ramarajan [0194] to [0196] system can be on a computer with computer executable logic/code.):
an executable portion that receives a patient presentation profile indicating symptoms of a patient and an initial list of medical actions of a set of current courses of action issued by a medical professional for the patient  (See Ramarajan [0023] the system is used for aiding a patient or a caregiver in making a medical decision (i.e. choosing between multiple potential treatment options), the system accepts information about the patient and the patient’s medical condition; [0032] and [0040] the system may collect plans of care as made available to the patient);
an executable portion that receives information from a domain knowledge (See Ramarajan [0023] the system can query scientific literature to determine potential efficacy of treatments (i.e. domain knowledge)), historical data relating to medical and non-medical data collected from a plurality of patients including the patient (See Ramarajan [0032] to [0039] the system collects historical medical data from the patient; [0042] system determines functional data on the patient, such as ADL scores (non-medical data), and feedback data of an outcome of the set of current or future courses of action in alternative patients having the symptoms (See Ramarajan [0024] refine system for recommending based on past outcomes of other patients that use the system for similar treatments); [0158]-[0160] the system can use its outcome database to compare similar patient’s treatments);
an executable portion that generates an initial list of one or more useful medical actions according to the information from the domain knowledge, the historical data, and the feedback data (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical information into a query of a treatment database. The treatment database may be formed by past treatment experience, experts, clinical guidelines, or study data.);
an executable portion that trains a machine learning model, in a machine learning operation, using the initial list of one or more useful medical actions, the information from the domain knowledge, the historical data, and the feedback data as input, wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters … (See ;
an executable portion that determines those of the plurality of patients in the plurality of clusters having most similar symptoms to the patient, and identifying respective treatments thereof (See Ramarajan [0158]-[0180] system compares the current patient to past patients by considering clusters of patients with similar disease, weight, geography, gender, and ethnicity), and
an executable portion that generates an optimized list of the one or more useful medical actions, with evidence in support thereof, that positively impact a health state of the patient according to an analyzation of the information from the domain knowledge, the historical data, the feedback data, and the respective treatments of those of the plurality of patients having the most similar symptoms to the patient, (See Ramarajan [0181] the system generates the various scores and combines them into an optimized list of treatment recommendations based on the aggregation of those scores; This ranked list includes at least the initial treatment recommendations, because those initial treatment recommendations were the ones being ranked by the outcome database, the study database, and the experts.)  wherein the one or more useful medical actions are each associated with a confidence score such that the optimized list includes reordered ones of the one or more useful medical actions on the initial list in addition to new courses of action not present on the initial list based on the confidence score as output from the trained machine learning model (See Ramarajan [0055] treatment options generated “based on an understanding of the patient's problem in their terms, their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts.” [0032] and [0040] The patients understanding of their problem and their medical information collected (in [0032]) is an “initial list of medical actions”, and includes “plans of care as made available to the patient” (in [0040]). The options generated for the system also include “their medical information, the usual standards of treatment for a disease, other treatments available in the literature and reviews, and, if needed, in consultation with experts” which are listed as other items besides the patient’s initial information. Therefore, the items on the final list, with the confidence scores, can include medical actions not on the “initial list of medical actions”.).
Ramarajan does not disclose a product comprising: 
wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (as discussed above, Ramarajan discloses the use of the clusters of patients, but it does not specifically disclose the use of k-means clustering to do so.); and
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms.
Lakshminarayan teaches a product comprising:
wherein the machine learning model partitions the plurality of patients according to respective patient presentation profiles of each into a plurality of clusters using a k-means clustering algorithm (See Lakshminarayan [0030]-[0031] k-means clustering algorithm can be used to generate the clusters);
The product of Lakshminarayan is applicable to the product of Ramarajan as they both share characteristics and capabilities, namely, they are directed to storing and accessing patient medical records. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Ramarajan to include the use of a k-means clustering algorithm as taught by Lakshminarayan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Ramarajan in order to perform analytics on the vast amount of data stored in the EMR database (See Lakshminarayan [0018]).
Schmidt teaches a method comprising:
wherein the reordering the ones of the one or more useful medical actions on the optimized list is inclusive of prioritizing those of the one or more useful medical actions known, when administered and observed to indicate a particular outcome, to render others of the one or more useful medical actions unnecessary notwithstanding the others of the one or more useful medical actions rendered unnecessary would otherwise be appropriate for at least some of the symptoms (See Schmidt [0123] as part .
The system of Schmidt is applicable to the disclosure of Ramarajan as they both share characteristics and capabilities, namely, they are directed to recommending medical actions (treatments, tests, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ramarajan to include the determining that some actions are rendered unnecessary as taught by Schmidt. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramarajan in order to avoid unnecessary examination procedures (see Schmidt [0123]).

Regarding claim 17, Ramarajan in view of Lakshminarayan and Schmidt discloses the computer program product of claim 15 as discussed above. Ramarajan discloses a product further including, pursuant to recommending one or more useful medical actions:
an executable portion that refines the initial list of the one or more useful medical actions according to the feedback data collected from the machine learning operation, a domain knowledge expert, or a combination thereof (See Ramarajan [0043] a list of potential treatment options is created for subsequent use by entering the medical 

Regarding claim 18, Ramarajan in view of Lakshminarayan and Schmidt discloses the computer program product of claim 15 as discussed above. Ramarajan further discloses a product including an executable portion that:
suggests the one or more useful medical actions as an alternative to one or more useful medical actions provided by a domain knowledge expert for the patient; or enhances an alternative medical action provided by the domain knowledge expert for the patient using the one or more useful medical actions, with the evidence in support thereof (See Ramarajan [0193] the report of the system includes alternative expert opinions with scores based on evidence from the literature).

Regarding claim 19, Ramarajan in view of Lakshminarayan and Schmidt discloses the computer program product of claim 15 as discussed above. Ramarajan discloses a product further including an executable portion that:
ranks the one or more useful medical actions according to a scoring criteria, the domain knowledge, the historical data, a set of rules, previously recommended medical actions, or a combination thereof (See Ramarajan [0181] the treatment recommendations receive scores and are ranked based on those scores), and
assigns the confidence score to the one or more useful medical actions indicating an effectiveness and safety upon the health state of the patient (See Ramarajan [0176] the 

Regarding claim 20, Ramarajan in view of Lakshminarayan and Schmidt discloses the computer program product of claim 15 as discussed above. Ramarajan discloses a product further including an executable portion that:
initializes a machine learning mechanism to learn, approve, reject, rank, or recommend the one or more useful medical actions and the evidence (See Ramarajan [0180] the system can use machine learning to reduce complex problems into limited discrete options, based on at least the evidence)
wherein the evidence includes a set of similar cases from the plurality of patients, domain experts, the domain knowledge, the historical data, or a combination thereof (See Ramarajan [0180] the evidence used by the machine learning module include at least domain experts or the studies/standardized quality metrics).	


Response to Arguments
Applicant's arguments concerning the 35 U.S.C. 101 rejection, filed 14 January 2021, have been fully considered but they are not persuasive. Applicant argues that the independent claims are not direct to one of the enumerated judicial exceptions because it recited the action of training a machine learning model and is therefore similar to Example 39 of the 2019 PEG Subject Matter Eligibility Examples. This is not persuasive. The claims in Example 39 solely recite the method of training the neural network, and therefore “does not recite a certain method of organizing human activity….” That is not the case for the claims in this application. The claims do recite a method of organizing human activity, recommending medical actions to patients based on evidence. Reciting the use of generic machine learning operations amounts adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The claims are directed to a judicial exception. 
Applicant further argues that the claims, even if directed to a judicial exception, contain enough to amount to significantly more than the judicial exception and integrate the judicial exception into a practical application, because it improves “the way in which medical information is displayed and treatments are administered.” This is not persuasive. As discussed in the 35 U.S.C. 101 section above, the claims do not contain any elements that integrate the application into a judicial exception. Similarly, the claims do not contain any elements that make the claims amount to significantly more than the judicial exception. Each additional element (the use of a machine learning model, processors and computer readable medium) does not more than amount to adding the words “apply it” (or an equivalent) with the judicial 

Applicant’s arguments, filed 14 January 2021, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the Schmidt reference and newly cited portions of the Ramarajan reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626